Citation Nr: 1607028	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-37 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).  

2.  Entitlement to service connection for sleep apnea, to include as due to Gulf War illness.

3.  Entitlement to a separate compensable rating for lumbar radiculopathy.  

4.  Entitlement to an initial compensable disability rating for left thumb disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1987 to July 1994, February 2003 to May 2004, and May 2005 to October 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from November 2008 and April 2008 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  The specific history of this case has been summarized in a previous June 2012 Board decision.

The Veteran provided testimony at a January 2012 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.  Another videoconference hearing was scheduled for January 8, 2015, but was cancelled by the Veteran.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.   

In June 2012, the Board remanded the issues listed on the title page of this decision, as well as the issues of entitlement to service connection for a right shoulder disability, a cervical spine/upper back disability, and a respiratory disability.  The latter claims were granted in a June 2013 rating decision, and, thus, those issues are no longer on appeal.  With regard to the issues listed on the title page, the development requested has been completed, and the case is appropriate for appellate review.   




FINDINGS OF FACT

1.  There was no injury, event, or disease manifesting a TBI during active service, and the Veteran does not have a current disability related to a TBI.  

2.  Symptoms of sleep apnea were not continuous or recurrent in service; symptoms of sleep apnea have not been continuous or recurrent since service separation; there is no medical nexus between the current sleep apnea and active service; the current sleep disorder has been attributed to a known diagnosis (sleep apnea), and no provider has found either an undiagnosed illness or a medically unexplained chronic multisymptom illness manifested by sleep apnea.

3.  The Veteran does not have a current diagnosis of lumbar radiculopathy nor does he have any other disability of the lower extremities related to his service-connected lumbar spine disability.  

4.  Throughout the initial rating period on appeal, the left thumb disability has been manifested by weakness and soreness, with full flexion and extension, some decreased pinch strength improved with home exercises, and no functional deficits. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a TBI have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for sleep apnea, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1117, 1131, 5103(a), 5130A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.317 (2015).

3.  The criteria for a separate compensable rating for lumbar radiculopathy have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

4.  The criteria for an initial compensable disability rating for the left thumb disability have not been met for any period. 38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3. 321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5228 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

The conditions at issue are not any of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In addition, special service connection rules exist for Persian Gulf Veterans.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(2).  In this case, service in the Southwest Asia Theater of operations is demonstrated by the Veteran's service personnel records.  

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C.A. § 1117(d). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; and other symptoms not applicable to this claim.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a Veteran is not precluded from establishing service connection with proof of direction causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a TBI

The Veteran contends that he suffered a TBI during active service that has resulted in memory problems.  While he has never contended that he suffered a head injury during active service, he avers that he experienced the blast waves from many mortar attacks while stationed in Iraq, and that these blast waves caused a TBI.  In addition, at the January 2012 Board hearing, the Veteran testified that he was the main gunner on a vehicle that was frequently bounced around and that he hit his head on multiple occasions.       

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting a TBI during active service, and that symptoms of a TBI were not continuous or recurrent in service.    

The Veteran's March 1987 enlistment examination report indicates that he suffered a concussion at age fifteen with no sequelae.  The Board notes that, since there were no sequelae, a disability was not "noted" at the time of enlistment, and therefore, the presumption of soundness attaches to this case.  See 38 U.S.C.A. § 1111.  

The remainder of service treatment records for his first period of active service, ending in July 1994, is negative for any head injuries or symptoms of a TBI, nor does the Veteran contend that he suffered a TBI during his first period of active service.  In addition, at a June 1999 Reserve service examination, he checked "no" next to "head injury" on his Report of Medical History.  

In August 2003, during his second period of active service, a Statement of Medical Examination and Duty Status indicates that he was injured in a mortar round and suffered hearing loss and tinnitus (service connection for tinnitus has been granted).  Another Medical Examination and Duty Status report indicates that he suffered the same symptoms after being involved in mortar blasts in August 2005.  

Therefore, there is no question that the Veteran experienced blast waves from mortar attacks during active service, and the Board does not doubt the Veteran's credible statements that he experienced significant jostling and may have even hit his head on occasion as a vehicle gunner.  Indeed, the Veteran's service personnel records reflect that the Veteran was awarded a Combat Action Ribbon; thus, the events as described are conceded.  See 38 U.S.C.A. § 1154(b).  

However, for the reasons set forth below, the weight of the evidence, both lay and medical, demonstrates that he did not suffer a TBI and that symptoms of a TBI did not manifest during active service as a result of any of these events.

In this regard, the Board notes that while VA regulations do not define a TBI, VA discusses TBI on its Polytrauma/TBI System of Care website.  On the website, it states that TBI "...may happen from a blow or jolt to the head or an object penetrating the brain.  When the brain is injured, the person can experience a change in consciousness that can range from becoming disoriented and confused to slipping into a coma.  The person might also have a loss of memory for the time immediately before or after the event that caused the injury.  Not all injuries to the head result in a TBI."  Further, the website states that severity of the TBI is determined at the time of the injury and is based on length of the loss of consciousness, length of memory loss or disorientation, and how responsive the individual was after the injury.  Moreover, it states that mild TBI is also known as concussion.  Symptoms of a TBI can include headaches, dizziness/problems walking, fatigue, irritability, memory problems, and problems paying attention.  See U.S. Department of Veterans Affairs, Polytrauma/TBI System of Care, Understanding Traumatic Brain Injury, http://www.polytrauma.va.gov/understanding-tbi/.      

Turning to the evidence in this case, first, service treatment records demonstrate that symptoms of a TBI did not manifest during active service.  For instance, a March 2004 Post-Deployment Health Assessment report indicates that the Veteran denied any difficulty remembering things.  At an August 2004 audiological evaluation, the Veteran circled "no" next to "severe head injury" on his medical history form.  

Moreover, at an August 2004 retention examination, the Veteran checked "no" next to "head injury, memory loss, or amnesia," "period of unconsciousness or concussion," and "loss of memory or amnesia, or neurological symptoms" on his Report of Medical History.  In addition, clinical evaluation of the head and neurological examination were marked as normal.  

As stated above, there are multiple Statements of Medical Examination and Duty Status indicating that the Veteran reported only symptoms of hearing loss and tinnitus as a consequence of the mortar blasts he experienced.  His failure to report any other symptoms is highly probative evidence against a finding that he suffered any TBI symptoms during active service, as it is presumed that he would report all symptoms related to the blast waves and for which he desired treatment at the time of the event.         

Next, and perhaps most importantly, the Veteran has never contended that he suffered a head injury during active service.  For instance, he told an August 2007 VA examiner that he witnessed 580 mortar rounds in eight months, and that the closest one came within 60 yards of him.  He denied suffering a concussion, and only reported that he had muffled hearing, loss of equilibrium, and tinnitus for four days following one of the blasts.  In September 2007, the Veteran told a VA clinician that he had experienced a mortar attack in 2003, but denied any loss of consciousness, amnesia, or penetrating injuries from the attack.  In February 2008, he told a VA clinician that he experienced approximately 800 mortar attacks, most of which were between 30 and 40 yards away, and that he felt a pressure wave from four or five of the mortar attacks, but was never knocked to the ground.     

Further, the weight of the competent evidence demonstrates that he did not incur a TBI during active service.  In August 2007, a VA psychiatrist reviewed the Veteran's chart due to a request for a TBI clinic evaluation.  The doctor noted that although the Veteran reported experiencing blasts or explosions, there was no evidence of injuries other than to the shoulder, thumb, and back during active service.  She stated that these medical conditions were not related to any suspected TBI, and that chart review including social work evaluations and physical examination findings did not indicate that the Veteran sustained a TBI.  Rather, he appeared to have symptoms related to stress.      

In addition, the Veteran was afforded a VA examination in May 2013.  The VA examiner concluded that the Veteran did not now have nor did he ever have a TBI or residuals of a TBI.  The examiner took note of the conflicting observations, including a March 2008 neurology evaluation that appeared supportive of a possible diagnosis of a mild TBI.  However, the TBI team notations, including in August 2007 and May 2011, indicated no diagnosis of a TBI based upon review of the record.  The examiner noted that the Veteran's history is negative for loss of consciousness or alteration of mental status.  While possible blast exposures were noted, there had been no specific injury or medical attention post-deployment, and his PTSD diagnosis appeared to be confounding concerning the Veteran's history of possible memory difficulties.  After conducting her own evaluation of the Veteran, the VA examiner stated that there were no subjective symptoms or mental, physical, or neurological conditions or residuals attributable to a TBI.  Rather, the Veteran had symptoms related to stress.  The examiner stated that, objectively, there was a lack of history and no clear findings by examination to support a TBI diagnosis.  

The Board acknowledges the March 2008 VA neurology examination referenced by the May 2013 VA examiner.  In the 2008 VA examination report, the neurologist states that her impression is that the Veteran may have had mild TBI on the basis of blast wave exposure.  She further stated that while it is possible that his memory difficulty and sleep dysfunction were related to his PTSD, he had had multiple exposures to blast waves that could also have caused cognitive dysfunction.  She noted the service treatment records documenting complaints of hearing loss and tinnitus following the blast exposure.  

However, the Board finds the opinion of the May 2013 VA examiner to be more probative than that of the March 2008 VA examiner.  First, the March 2008 VA examiner stated only that it is possible that a mild TBI caused the Veteran's current memory problems and other cognitive complaints.  The March 2008 VA examiner's opinion appears to be somewhat speculative.  Speculative medical opinions are insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  By contrast, the May 2013 VA examiner addressed the 2008 VA opinion and gave detailed rationale as to her own opinion and as to why she disagreed with the 2008 VA examiner's opinion.  Moreover, the 2013 VA examiner's opinion is supported by the medical evidence of record, such as the TBI team's notations she referenced which show no evidence of a TBI.  

In conclusion, the weight of the evidence demonstrates that there was no event, disease, or injury that manifested a TBI during active service, nor were symptoms of a TBI continuous or recurrent during active service.  

Moreover the Board finds that the weight of the evidence demonstrates that, even if the Veteran suffered a TBI during active service, there are no current residuals of a TBI, i.e., no current disability for which service connection can be granted.  The Veteran has contended that he has memory difficulties due to a TBI; however, the weight of the evidence demonstrates that his memory problems and other cognitive difficulties are related to his service-connected PTSD.  

At a February 2008 neuropsychological evaluation, the clinician assessed PTSD, cognitive disorder, and "rule out" postconcussional disorder.  A month later, in March 2008, the Veteran was afforded a VA neurological examination, described above, at which the examiner stated that the memory difficulty, sleep dysfunction, and cognitive dysfunction could be related to either his PTSD or to the blast waves he experienced during active service.  

However, for the reasons described above, the Board finds the May 2013 VA examiner's opinion to be much more probative as to whether the Veteran has a current TBI disability.  The 2013 VA examiner definitively stated that the complaints of memory loss were related to the Veteran's PTSD, and that there were no other symptoms that would be related to a TBI.  The Board finds the May 2013 VA examiner's opinion to be persuasive on the issue of whether there is a current disability, as the February 2008 and March 2008 clinicians assessed only the possibility of residuals of a TBI.  

Regarding the Veteran's statements that he has current residuals of a TBI, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, while the Veteran is competent to provide his lay description of memory loss and other cognitive difficulties, he is not competent to determine whether these symptoms are etiologically related to a TBI.  Such a finding can only be made via the appropriate medical testing and requires specific medical knowledge and training.  See Rucker, 10 Vet. App. At 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).    

Without a showing of current disability, service connection for a TBI must be denied.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.

While the Veteran was certainly exposed to multiple mortar blast waves during his combat service, based on the evidence of record, the weight of the competent evidence demonstrates no TBI during active service and no current TBI disability at this time.  

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for residuals of a TBI, and the claim must be denied.  Because the preponderance of the evidence is against the TBI claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea

The Veteran contends that his current sleep apnea is related to active service.  Specifically, he avers that it is a symptom of Gulf War illness.     

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting sleep apnea during active service, and that symptoms of sleep apnea were not recurrent in service.    

The Veteran's service treatment records, including the July 2007 Post-Deployment Health Assessment, are silent as to any findings, complaints, symptoms, or diagnoses of sleep apnea.    

The Board next finds that the preponderance of the evidence demonstrates that symptoms of sleep apnea have not been continuous or recurrent since separation from active service in October 2006.  As noted above, the July 2007 Post-Deployment Health Assessment report is negative for any complaints or diagnosis of sleep apnea.   

Following separation from service in October 2006, the evidence of record does not show any complaints, diagnosis, or treatment for sleep apnea until January 2008, when the Veteran filed a claim for service connection for sleep dysfunction.  The first medical documentation of sleep apnea symptoms is from March 2009, when the Veteran complained of loud snoring and daytime fatigue.  The following month, in April 2009, he underwent a sleep study and was diagnosed with sleep apnea.  

The absence of post-service complaints, findings, diagnosis, or treatment for sleep apnea for more than one year after service separation is one factor that tends to weigh against a finding of continuous or recurrent symptoms of sleep apnea after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

The Board also acknowledges the November 2006 VA treatment note indicating that the Veteran's wife reported that he snored at night, but stated that the snoring was not accompanied by cessation of breathing.  

The Board recognizes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection in May 2007 for multiple disabilities, but did not mention sleep apnea symptoms at that time.  This suggests to the Board that there was no pertinent symptomatology of sleep apnea at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for sleep apnea, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not incur his current sleep apnea in service, or the lack of sleep apnea symptomatology at the time he filed the claim, or both.  

To the extent that the Veteran's assertions made in the context of the current disability claim can be interpreted as a contention of continuous or recurrent sleep apnea symptoms since service, the Board finds that, while the Veteran is competent to report the onset of certain symptoms that are associated with sleep apnea - such as snoring, excessive daytime sleepiness, etc. - these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of recurrent symptoms of sleep apnea after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, which - aside from the November 2006 history of snoring mentioned by the Veteran's wife - are negative for any signs, symptoms, complaints, treatment, or diagnoses of sleep apnea.  Indeed, the November 2006 treatment note indicates the Veteran's wife reported no sign of cessation of breathing at night.  And there is a the lack of any documentation of reports or treatment for sleep apnea until January 2008, more than one year after service separation; and the claim for service connection in May 2007 for multiple disabilities with no mention of sleep apnea symptoms.

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent symptomatology of sleep apnea since service, so as to warrant a finding of a nexus between the current sleep apnea and active service. 

The Board acknowledges the Veteran's belief that his current sleep apnea is related to active service, including to a Gulf War illness, and has no doubt that he was exposed to multiple chemicals and toxins during his Gulf War service.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

Moreover, the Board finds that no competent medical opinions are of record which support a relationship between the Veteran's current sleep apnea and active service, including as due to exposure to pesticides or to a Gulf War illness, nor is there any other indication in the medical evidence of record that there is a relationship between the current claimed disorder and active service.  

The Veteran was afforded a VA examination in May 2013.  The examiner noted the diagnosis of obstructive sleep apnea in 2009 and opined that the current sleep apnea was not caused by or a result of active service, noting that mild sleep apnea was diagnosed after his active duty time and there was no evidence that it was caused by or a result of military service.  There are no contrary opinions of record.        

Finally, the weight of the evidence demonstrates that he has not been diagnosed with a qualifying chronic disability under  38 C.F.R. § 3.317.  Namely, the preponderance of the medical evidence demonstrates that the Veteran does not have any chronic disability patterns of an undiagnosed illness, nor does he have a medically unexplained chronic multisymptom illness manifested by sleep apnea.  Indeed, the overwhelming weight of the evidence shows that the claimed condition of sleep apnea is diagnosable.  

In sum, the Veteran has been diagnosed with a known disorder - sleep apnea.  This known diagnosis renders inapplicable the special service connection rules for Persian Gulf Veterans.  Moreover, at no point has the Veteran's sleep apnea been deemed a symptom of a medically unexplained chronic illness such as chronic fatigue syndrome, fibromyalgia, or any functional gastrointestinal disorder.  

For the foregoing reasons, the presumptive service connection regulations pertaining to Persian Gulf War veterans are inapplicable to this case.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Based on the evidence of record, the weight of the evidence demonstrates no relationship between the Veteran's current sleep apnea and his military service, including a lack of persuasive evidence of continuous or recurrent symptoms of sleep apnea during active service, continuous or recurrent symptomatology of sleep apnea following service separation, or competent medical evidence establishing a link between the current sleep apnea and active service.  Moreover, he has a known, diagnosable condition, does not have patterns of an undiagnosed illness, and has not been diagnosed with any medically unexplained chronic multisymptom illnesses.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for sleep apnea, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker at 74; Layno at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean, 13 Vet. App. at 448-9.  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186 (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348.

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris, 203 F.3d at 1350-51 (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski, 19 Vet. App. at 177 (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Also as above, when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

Separate Rating for Lumbar Radiculopathy

The Veteran in this case has serviced connection for degenerative disc disease of the lumbar spine.  In its June 2012 decision, the Board granted an increased rating for the service-connected back disability and remanded the issue of entitlement to a separate rating for lumbar radiculopathy, as radiculopathy was recorded as a diagnosis in several of the Veteran's treatment records pertaining to his treatment for the service-connected back disability.  

When a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

In this case, the Board finds that the Veteran does not have a current diagnosis of lumbar radiculopathy that is related to his service-connected back disability, and, therefore, a separate rating for lumbar radiculopathy is not warranted.      

The first medical documentation of lower extremity complaints is an April 2008 VA treatment note indicating that the Veteran reported occasional pain down into his left thigh, which he stated he was able to relieve through shifting his lower extremities.  Muscle strength testing of the lower extremities was within full limits.  Bilateral straight leg raising was positive at 65 degrees with the Veteran noting increased pain in the left lower extremity.  Sensation was grossly intact to the lower extremities, and the Veteran denied numbness or tingling of the lower extremities.  No diagnosis was made at the time.  

Beginning in February 2009, VA treatment notes document a diagnosis of lumbar radiculopathy, noting leg pain unrelieved with conservative treatment.  There is no indication that the Veteran underwent EMG/NCV studies to confirm this diagnosis or of any other basis for the diagnosis.  The Veteran received multiple rounds of epidural steroid injections for his leg pain in 2009, 2010, 2011, and 2012.  

He was afforded a VA examination for his back in May 2009.  He reported that he had previously experienced pain that radiated down his left leg to the knee, but that epidural steroid injections had eliminated the pain.  

He was afforded another VA examination for his back in September 2011 at which it was noted that muscle strength testing, reflex, and sensory examinations of the lower extremities were normal.  Straight leg raising test was negative bilaterally.  The VA examiner responded in the negative when asked whether the Veteran had any radicular pain or any other signs or symptoms due to radiculopathy.  

Finally, subsequent to the Board's remand, the Veteran was afforded a VA examination in May 2013.  The VA examiner concluded that the Veteran does not have a peripheral nerve condition or peripheral neuropathy, noting episodic inconsistent discomfort of the low back with alternating discomfort of the legs.  The examiner further noted that EMG/NCV studies had not been clinically indicated and had not been requested for the lower extremities by the pain specialists, primary care physician, or specialty clinics.  Review of the Veteran's medical records revealed essentially normal examinations by multiple providers no supporting radicular disease.  Nerve testing was normal.  The examiner stated that there was no current diagnosis of radicular or lower extremity peripheral neuropathy.  Rather, the VA examiner assessed transient, non-diagnostic mild discomfort without apparent residual neuropathy, probably related to muscle spasm.  

The Board finds the opinion of the May 2013 VA examiner to be more probative than the notations in VA treatment records of a diagnosis of lumbar radiculopathy without any basis or support.    

In other words, the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of lumbar radiculopathy related to his service-connected back disability, and, therefore, a separate rating is not warranted.  As noted above, when there is no current disability, a separate rating cannot be granted.  Brammer.  Again, the Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319.  However, as explained above, the most probative evidence of record supports a conclusion that the Veteran never had a diagnosis of radiculopathy.  Where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, the holding in McClain would not apply.

Regarding the Veteran's statements to the effect that he does have lumbar radiculopathy, the Board recognizes, as above, that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, the cause and proper diagnosis of the Veteran's lower extremity pain involves a complex medical etiological question because it deals with the origin and progression of the Veteran's neurological system, and disorder of such internal and complex disease process is diagnosed primarily on clinical findings and physiological testing.  The Veteran is competent to relate symptoms of pain that he experienced at any time, but is not competent to render a diagnosis or opine on whether there is a link between any currently diagnosed leg disorder and a service-connected disability, because such diagnosis requires specific medical knowledge and training.  See Rucker at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).    

Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran has a current diagnosis of lumbar radiculopathy that requires a separate rating, and the claim for a separate rating is denied.  As the preponderance of the evidence weighs against the Veteran's claim for a separate rating for lumbar radiculopathy, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Initial Compensable Disability Rating for Left Thumb Disability

During active service, the Veteran injured his left thumb and, in October 2003, underwent surgery to explore the flexor pollicis longus tendon (which was found to be normal) based upon complaints by the Veteran of an inability to actively flex the interphalangeal joint of his left thumb.  Service connection for a left thumb disability was granted in the November 2008 rating decision that is the subject of this appeal.  A noncompensable disability rating was assigned, effective from October 7, 2006, the day after the Veteran separated from active service.

He contends that he is entitled to an initial compensable disability rating based on symptoms of weakness in the front digit from where it bends out at the knuckle to the tip.  He states that while he can bend the thumb, he has difficulty grabbing things and does not have full strength of the thumb.    

The Veteran's left thumb disability has been valuated under DC 5228, which contemplates limitation of motion of the thumb.  38 C.F.R. § 4.71a.  DC 5228 provides a non-compensable rating (zero percent) for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent rating for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a 20 percent rating for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.  The ratings are the same regardless of whether the hand affected is the major or minor.  Id.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.

After reviewing all the lay and medical evidence of record, the Board finds that the weight of the evidence is against the assignment of an initial compensable disability rating for the left thumb disability.  

The Veteran was afforded a VA examination in August 2007.  He reported no limitation in active range of motion of the distal interphalangeal (DIP) joint of the left thumb, but complained of numbness and tingling of the first two fingers of the left hand.  He stated he had no limitation in using his hand, but did have some weakness in the left thumb with prolonged use of the left hand.  On physical examination, there was normal sensation in the left hand.  There was also good strength on thumb flexion at the DIP joint.  There was no limitation in active range of motion of the DIP joint with full extension to 0 degrees and full flexion to 90 degrees.  Thumb abduction, adduction, and flexion were within normal limits at the metacarpal phalangeal joint.  Hand grip-grasp responded with 50 kiloforce when tested on dynamometer on the left hand compared with 50 kiloforce on the right hand.  The Veteran denied any flare-ups of thumb problems and denied any incapacitating episodes in the past year.  The VA examiner did not find any DeLuca factors additionally limiting the Veteran's thumb motion.  The examiner assessed residual left thumb injury with no residual on physical examination.  

In November 2007, at an occupational therapy consultation, the Veteran complained of soreness and weakness of the left thumb, specifically focusing on the dorsum area of the thumb and interphalangeal joint.  He stated that, following his 2003 surgery, he recovered full range of motion.  However, currently, he endorsed intermittent "pins and needles" to the dorsum of the thumb, second, and third digits.  He described his pain as constant at a level of 3 out of 10 in severity and increased with use and was relieved by rest.  He had used compensatory techniques to accommodate for his strength deficit without incident.  Pinch testing on the left was 14 out of 25 pounds.  The clinician provided the Veteran with instruction for resistive exercises for thumb interphalangeal flexion in opposition and lateral pinch with interphalangeal extension exercises.  He was told to engage in these exercises at home to improve the strength in his left thumb.  It was noted that, while the Veteran did not have a functional deficit due to the decreased strength in his left thumb, he would like to pursue attempts at increasing his strength in order to eliminate the need for compensatory pinch techniques.  

The Veteran continued to engage in occupational therapy for his thumb.  In March 2008, it was noted that he had difficulty keeping grasp of a small ball with his left hand, but picked up a variety of different sized buttons and manipulated them in his hand to turn them around two times before putting them in a container.  He also picked up small paper clips and hooked them to each other.  That same month, grip strength was noted to be 101 out of 103, and lateral pinch was 12 out of 25.  

The Veteran was discharged from occupational therapy in April 2008, when it was noted that he was progressing well with his home exercises and was not required to be seen at the clinic.  One of his goals of increasing strength in the lateral pinch of his left thumb by three pounds had been met.  
 
Notably, in November 2010, an EMG/NCV study of the upper extremities confirmed a diagnosis of early left carpal tunnel syndrome.  The Veteran does not have service connection for carpal tunnel syndrome.  

In sum, the Board finds that the evidence relevant to the entire initial rating period on appeal weights against the assignment of an initial compensable disability rating for the left thumb disability.  In this regard, the Board finds particularly relevant the clinician's November 2007 statement that the Veteran did not have any functional deficit in his left thumb, as well as the August 2007 VA examiner's finding of no residuals of the left thumb injury on physical examination.  Moreover, the requirement of a gap of one to two inches between the thumb pad and fingers for a 10 percent disability rating has not been demonstrated by the evidence of record.  

The Board acknowledges the Veteran's competent statements regarding his weakness and other symptoms as well as the effect of the left thumb disability on his daily life, and has considered these competent statements in determining that a compensable rating is not warranted.  However, none of his examining or treating providers have found a functional deficit of the left thumb.  Moreover, the specific clinical findings and measurements provided by medical personnel are of more probative value in determining the presence of specific rating criteria than the general descriptions of symptoms of pain or limitations, such as this Veteran's report of weakness. 

The Board has considered whether any other diagnostic code would be appropriate, but finds that there are none. Arthritis has not been shown, so DCs 5003 and 5010 are not applicable. Ankylosis, favorable or unfavorable, has not been demonstrated, so DCs 5216 through 5223 are not applicable. Accordingly, there are no other appropriate diagnostic codes in this case that would allow for a compensable disability rating. 

For these reasons, the Board finds that the weight of the evidence is against an initial compensable disability rating for the left thumb disability. To the extent that any higher level of compensation is sought, the preponderance of the evidence is against this claim, and, hence, the benefit-of-the-doubt doctrine does not apply.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's left thumb disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his left thumb disability is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a compensable rating, the criteria for a higher schedular rating were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board must note no indication that the issue of  TDIU has been raised by this record.  Although the Veteran has noted problems with his service connected disabilities, he has not indicated he is unable to work or attend school due to his service-connected disabilities (nor does the evidence of record suggest this).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for the left thumb disability, no additional notice is required with regard to that claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the service connection claims, the duty to notify was satisfied by way of a February 2008 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at a January 2012 Board hearing.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2012 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

As noted above, VA examinations were obtained in March 2008 and May 2013 with regard to the TBI, sleep apnea, and radiculopathy claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr at 312.  The Board finds that the examinations and opinions obtained in this case are adequate.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as interviews and physical examinations of the Veteran.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has also been afforded an adequate examination on the issue of rating the left thumb disability.  VA provided the Veteran with an examination in May 2013.  The Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, the Veteran has been afforded an adequate examination on the increased rating issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 

ORDER

Service connection for a TBI is denied.  

Service connection for sleep apnea is denied.  

A separate compensable rating for lumbar radiculopathy is denied.  

An initial compensable disability rating for the left thumb disability is denied.  


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


